  Case: 3:21-cr-00084-WHR Doc #: 14 Filed: 08/11/21 Page: 1 of 2 PAGEID #: 34



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                            Case No. 3:21-cr-84

        Plaintiff,                                   District Judge Walter H. Rice
                                                     Magistrate Judge Peter B. Silvain, Jr.
vs.

 ALL STEEL CARPORTS, INC,

        Defendant.



                                   DECISION AND ENTRY


       This matter came before the Court for hearing on July 21, 2021, before United States

Magistrate Judge Peter B. Silvain, Jr., who thereafter issued a Report and Recommendations.

(Doc. #13). Having conducted a full colloquy with the authorized representative of Defendant

All Steel Carports, Inc., the Magistrate Judge concluded that Defendant's plea of guilty is knowing,

intelligent, and voluntary, and that there is an adequate factual basis for a finding of guilty of

knowingly conspiring to encourage and induce illegal aliens to remain in the United States in

violation of Title 8 U.S.C. § 1324(a)(l)(A)(v)(I).

       The Court, noting that no objections to the Report and Recommendations have been filed

and that the time for filing objections has expired, hereby ADOPTS in full said Report and

Recommendations.

       Therefore, based on the aforesaid, and this Court's de novo review of the record and the

findings by the United States Magistrate Judge, this Court adopts the findings and

recommendations of the United State Magistrate Judge, and finds that Defendant's guilty plea was
  Case: 3:21-cr-00084-WHR Doc #: 14 Filed: 08/11/21 Page: 2 of 2 PAGEID #: 35



knowing, voluntary and intelligent.    Final acceptance of Defendant' s guilty plea is deferred

pending review of the pre-sentence investigation report.

       IT IS SO ORDERED.

August 10, 2021
                                                     Walter H. Rice
                                                     United States District Judge
